POEEENBARGER, PRESIDENT,

(dissenting):

Part of the matter of the amended and supplemental bill was suitable and available for amendment of the bill of review, and the residue thereof was not. The allegation of fraud in the procurement óf the decree of Aug. 31, 1906, is not proper matter of amendment. Though related to the subject matter of the original bill and the bill of review, it states an entirely new and distinct cause of action. Its purpose is to impeach the decree upon grounds not set up in the original bill or the bill of review. The bill of review sought reversal of the decree on two grounds: error of law apparent on the face of the record, and newly discovered evidence on the issue made up by the original pleadings. These are the only grounds upon which a final decree can be affected by a bill of review. It cannot introduce or tender any new issues or bring in any new matter except new evidence. “It is not allowable in a *255bill of review to allege matters by way of amendment or supplement to the original bill which will have a tendency to create new issues. Such a course would be foreign to the object of a bill of review.” Snyder v. Botkin, 37 W. Va. 355. In that ease, Judge English expressed the proposition well and truly when he said: “I do not understand the law to be that a bill of review can operate as .an amendment of the original bill.” Upon this point, the authorities are not uniform. See Story’s Eq. PL, sec. 415, and long note reviewing them. Lord Eldon in Young v. Keighly, 16 Ves. Jr. 348, held that new matter must be new evidence on the old issues. Chancellor Kent held the same opinion. Livingston v. Hubbs, 3 Johns. Ch. (N. Y.) 124. In this Court, the rule has been firmly settled in accordance with their views. In addition to Snyder v. Botkin, see Manion v. Fahy, 11 W. Va. 482. There is no conflict between that case and Law v. Law, 55 W. Va. 4. The amended bill of review in each of those cases was treated, after amendment, as an original bill. In the latter, the court below, treating it as ,an amended bill of review for new matter, refused to allow it to be 'filed at all. This Court declared its action erroneous, saying it was no longer a bill of review, but an original bill, filáble without leave of the court below because it was an original bill. A bill of review for new evidence cannot be filed without leave of the trial court. The case thus decides most emphatically that a bill setting up matter, not originally in issue, is not a bill of review, and that such matter is not pleadable in such a bill. Refusal of the court below to allow the amended bill to be filed at all, as any kind of a bill, was the occasion of the appeal. This Court-said on the appeal, no leave of the trial court to file it was necessary, as it was in substance an original bill and not a bill of review.
Though an original bill, it partook of the nature of a bill of review, 'as did the bill in Manion v. Fahy, because its purpose was the setting aside of a decree. But it was unlike a bill of review in this, that it impeached the decree for matter not in the body of the record actually, as error on its face, or potentially, as new evidence admissible on the old issues, but matter dehors the record. Fraud in the procurement of a decree is such new matter. Of course there was no allegation *256of it in the original pleadings, and its perpetration was not an issue in the original cause. It constitutes a new cause of action. In Manion v. Fahy, the Court said: “ If a decree has been procured by fraud, discovered after the decree is entered but before it is enrolled, the proper mode of correcting it by the English practice is neither by a petition for a rehearing nor by a supplemental bill, in the nature of a bill of review, but the correction must be asked by an original bill in the nature of a bill of review. * * * Where a final decree has been procured by fraud, it should be annulled or modified, not by a bill of review proper, but by an original bill, or by a bill in the nature of a bill of review. ’ ’
The distinction should be respected because the difference in results are very great. A bill of review is a proceeding for correction of errors and does not re-open the whole case. The old issues only are involved, whether of law or fact. When the latter are involved, the new evidence must be decisive and it must appear that the failure to introduce it before entry of the decree was not due to lack of diligence. If it was, no relief can be granted, however decisive it may be in character. On an original bill in the nature of a bill of review, the evidence goes in as upon an'y other original bill. The issue is a new and independent one, not governed or controlled in any respect by the former decree, and, if the decree is set aside on the new issue the whole case is re-opened.
“The reason why a final decree procured by fraud cannot be reversed on a bill of review which constitutes a continuance of the old cause, but the decree must be set aside by a new suit, would seem to be this: a bill of review which opens the final decree is allowed on a newly discovered fact which affects the merits of the case set out in the bill and proceedings, and which ought therefore to be heard in finally disposing of the case. But facts, which establish fraud in procuring the final decree, have no effect whatever on the cause of action set forth in the bill and proceedings, and if the decree was opened, then facts establishing fraud would not be considered in entering up the new decree, but the new decree would be entered up on the pleading and evidence which were in the cause, when the decree assailed was made. The setting aside of a final decree, thus procured by fraud, would seem to be the proper *257subject for a new suit, having no connection with the real merits of the original suit.” Manion v. Fahy, 11 W. Va. 482, 494.
The record and papers discovered, since the entry of the decree, .as related in the amended and supplemental bill, and the concealment thereof are proper matter for the bill of review and could be added to it by way of amendment. The record and papers are new evidence on the old issues, and the concealment is a sufficient excuse for not having put them in on the issues before decree. The same matter can be used to prove fraud in the procurement of the decree, but it constitutes a different cause of action, raises a new issue, and must be the subject of an original bill.
As this matter was pleaded in the so-called amended and supplemental bill as fraud and ground for setting aside the decree, Judge Robinson and I think the court properly refused to allow that bill to be treated as .an amendment of the bill of review. This Court now reverses the decree dismissing the bill of review, because the court below refused to treat the later bill as an amendment of the former. We think its action was right in denying it the character of an amendment. There was no denial of right to relief on the new matter. The court allowed the new bill to stand as an original bill. The effect of the reversal is to open up all of the old issues, and try the cause over again. As the trial court decree left cause, there was but one issue left open, for. the time being, namely, whether the decree was procured by fraud, and that is all that should be open now.
In so far as the decision now rendered reverses the decree dismissing the bill of review, Judge Robinson and I dissent for the reasons here given.